FIRST AMENDMENT
TO
CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is entered
into and effective as of the First Amendment Closing Date (as defined below)
among ENERJEX RESOURCES, INC., a Nevada corporation (“Parent”), ENERJEX KANSAS,
INC. (f/k/a Midwest Energy, Inc.), a Nevada corporation (“EnerJex Kansas”) and
DD ENERGY, INC., a Nevada corporation (“DD Energy”) (collectively, “Borrowers”)
and TEXAS CAPITAL BANK, N.A., a national banking association, as a Bank, L/C
Issuer and Administrative Agent (in such latter capacity and together with its
successors and permitted assigns in such capacity the “Administrative Agent”),
and the several banks and financial institutions from time to time parties to
the Credit Agreement, as defined below (the “Banks”).  Capitalized terms used
but not defined in this First Amendment have the meaning given them in the
Credit Agreement.
 
RECITALS
 
A.           Borrowers, Administrative Agent, L/C Issuer and Banks entered into
that certain Credit Agreement dated as of July 3, 2008 (as amended by that
certain Letter Agreement dated July 3, 2008, that certain Letter Agreement dated
May 15, 2009, and as further amended, modified or supplemented, the “Credit
Agreement”).
 
B.           Borrowers, Administrative Agent, L/C Issuer and Banks have agreed
to amend the Credit Agreement, subject to the terms and conditions of this First
Amendment.
 
AGREEMENT
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
 
I.           Amendments to Credit Agreement.
 
Article I, Definitions, of the Credit Agreement is hereby amended by adding the
following definitions in their proper alphabetical order:
 
“First Amendment” means the First Amendment to Credit Agreement dated as of the
First Amendment Closing Date by and between Borrowers, Administrative Agent, L/C
Issuer and Banks.
 
“First Amendment Closing Date” means August 18, 2009.
 
Article I, Definitions, of the Credit Agreement is hereby amended by revising
the following definition in its entirety to read as follows:
 
“Floating Rate” means a per annum interest rate determined by reference to the
following schedule:

 
 

--------------------------------------------------------------------------------

 
 
Eurodollar Rate + Eurodollar Margin at Borrower’s option pursuant to Section
2.02, but in no event shall such sum be less than five percent (5.0%),
 
or
 
Base Rate + Base Rate Margin at Borrower’s option or by default pursuant to
Section 2.02, but in no event shall such sum be less than five percent (5.0%).
 
Section 2.04, Borrowing Base Determination, of the Credit Agreement is hereby
amended by replacing the text in Subsection (a) thereof with the following text:
 
“(a)         The Borrowing Base in effect as of the First Amendment Closing Date
is $6,986,500 relative to the Proved Reserves attributable to the Borrowing Base
Oil and Gas Properties and the Monthly Borrowing Base Reduction is
$100,000.  The Borrowing Base shall be automatically reduced on the first day of
each month by the Monthly Borrowing Base Reduction beginning September 1,
2009.  The Borrowing Base and the Monthly Borrowing Base Reduction shall be
re-determined from time to time pursuant to the provisions of this Section.”
 
Section 6.22, Hedging, of the Credit Agreement is hereby amended by adding the
following sentence to the end thereof:
 
“On or before September 15, 2009, Borrowers shall have entered into Permitted
Swap Contracts such that not less than seventy-five percent (75%) of the Proved
Developed Producing Reserves attributable to Borrowers’ interest in the
Borrowing Base Oil and Gas Properties projected to be produced, as reflected in
the most recently delivered Reserve Report delivered pursuant to Section 2.04 or
as otherwise determined by Administrative Agent, during the eighteen (18)
calendar months following the First Amendment Closing Date are covered, in the
aggregate, by such Permitted Swap Contracts.”
 
Section 9.01, Events of Default, of the Credit Agreement is hereby amended by
replacing the text of subsection (b) thereof with the following text:
 
“(b)         Specific Covenants.  Borrowers fail to perform or observe any term,
covenant or agreement contained in any of Sections 6.01, 6.02, 6.03, 6.05, 6.10,
6.22 or Article VII; or”
 
II.            Limited Waiver.  Subject to the other terms and conditions set
forth herein, Administrative Agent and Banks hereby waive Borrowers’ compliance
with the obligations set forth in Section 7.12(a) (Current Ratio) of the Credit
Agreement solely in relation to the fiscal quarter ending June 30, 2009.  The
waiver granted hereunder does not indicate an intent to establish any course of
dealing among Administrative Agent, Banks and Borrowers with regard to future
waivers, consents, agreements to forbear or any other modifications that may be
requested.  Administrative Agent and Banks’ agreeing to the waiver herein should
not be construed as an indication that Administrative Agent and Banks would be
willing to agree to any further or future consents, waivers, agreements to
forbear or any modifications to any of the terms of the Credit Agreement or
other Loan Documents, or any Events of Default or Defaults that may exist or
occur thereunder.

 
2

--------------------------------------------------------------------------------

 
 
III.           Conditions.  This First Amendment is subject to satisfaction of
the following conditions precedent:
 
(a) this First Amendment has been executed and delivered by all parties hereto;
 
(b) on or before the First Amendment Closing Date, Borrowers shall have paid to
Administrative Agent, in immediately available funds, a waiver fee in the amount
of $17,466; and


(c) Borrowers deliver to Administrative Agent such other documents as
Administrative Agent reasonably requests.
 
IV.          Representations, Warranties and Covenants.  Borrowers represent and
warrant to Administrative Agent and Banks that (a) they possess all requisite
power and authority to execute, deliver and comply with the terms of this First
Amendment, (b) this First Amendment has been duly authorized and approved by all
requisite corporate action on the part of the Borrowers, (c) no other consent of
any Person (other than Administrative Agent and Banks) is required for this
First Amendment to be effective, (d) the execution and delivery of this First
Amendment does not violate their organizational documents, (e) the
representations and warranties in each Loan Document to which they are a party
are true and correct in all material respects on and as of the date of this
First Amendment as though made on the date of this First Amendment, (f) they are
in full compliance with all covenants and agreements contained in each Loan
Document to which they are a party, (g) no Event of Default or Default has
occurred and is continuing, and (h) except as may be addressed in this First
Amendment, no exhibit or schedule to the Credit Agreement is required to be
supplemented, amended or modified in connection with the transactions
contemplated by this First Amendment or any other matters occurring prior to the
First Amendment Closing Date.  In particular, but without limiting the
generality of the foregoing, Exhibit A attached to the Credit Agreement, as
amended by this First Amendment or any prior amendment, describes all of
Borrower’s Borrowing Base Oil and Gas Properties.  The representations and
warranties made in this First Amendment shall survive the execution and delivery
of this First Amendment.  No investigation by Administrative Agent or any Bank
is required for Administrative Agent or any Bank to rely on the representations
and warranties in this First Amendment.
 
V.           Scope of Amendment; Reaffirmation; Release.  All references to the
Credit Agreement shall refer to the Credit Agreement as amended by this First
Amendment.  Except as affected by this First Amendment, the Loan Documents are
unchanged and continue in full force and effect.  However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
First Amendment) and any other Loan Document, the terms of the Credit Agreement
shall control and such other document shall be deemed to be amended to conform
to the terms of the Credit Agreement.  Borrowers hereby reaffirm their
obligations under the Loan Documents to which they are a party to and agree that
all Loan Documents to which they are a party to remain in full force and effect
and continue to be legal, valid, and binding obligations enforceable in
accordance with their terms (as the same are affected by this First
Amendment).  Borrowers hereby release, discharge and acquit Administrative
Agent, L/C Issuer and Banks from any and all claims, demands, actions, causes of
action, remedies, and liabilities of every kind or nature (including without
limitation, offsets, reductions, rebates, or lender liability) arising out of
any act, occurrence, transaction or omission occurring in connection with the
Credit Agreement and the other Loan Documents prior to the date of this First
Amendment.

 
3

--------------------------------------------------------------------------------

 
 
VI.          Miscellaneous.
 
(a)           No Waiver of Defaults.  Except as expressly provided for herein,
this First Amendment does not constitute (i) a waiver of, or a consent to, (A)
any provision of the Credit Agreement or any other Loan Document, or (B) any
present or future violation of, or default under, any provision of the Loan
Documents, or (ii) a waiver of Administrative Agent’s or any Bank’s right to
insist upon future compliance with each term, covenant, condition and provision
of the Loan Documents.
 
(b)           Form.  Each agreement, document, instrument or other writing to be
furnished to Administrative Agent under any provision of this First Amendment
must be in form and substance satisfactory to Administrative Agent and its
counsel.
 
(c)           Headings.  The headings and captions used in this First Amendment
are for convenience only and will not be deemed to limit, amplify or modify the
terms of this First Amendment, the Credit Agreement, or the other Loan
Documents.
 
(d)           Costs, Expenses and Attorneys’ Fees.  Borrowers agree to pay or
reimburse Administrative Agent on demand for all its reasonable out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation, and
execution of this First Amendment, including, without limitation, the reasonable
fees and disbursements of Administrative Agent’s counsel.
 
(e)           Successors and Assigns.  This First Amendment shall be binding
upon and inure to the benefit of each of the undersigned and their respective
successors and permitted assigns.
 
(f)           Multiple Counterparts.  This First Amendment may be executed in
any number of counterparts with the same effect as if all signatories had signed
the same document.  All counterparts must be construed together to constitute
one (1) and the same instrument.  This First Amendment may be transmitted and
signed by facsimile or portable document file (pdf).  The effectiveness of any
such documents and signatures shall, subject to applicable law, have the same
force and effect as manually-signed originals and shall be binding on Borrowers,
Administrative Agent, L/C Issuer and Banks.  Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.
 
(g)           Governing Law.  THIS FIRST AMENDMENT AND THE OTHER LOAN DOCUMENTS
MUST BE CONSTRUED, AND THEIR PERFORMANCE ENFORCED, UNDER TEXAS LAW.

 
4

--------------------------------------------------------------------------------

 
 
(h)           Entirety.  The Loan Documents (as amended hereby) Represent the
Final Agreement By and Among Borrowers, Administrative Agent, L/C Issuer and
Banks and May Not Be Contradicted by Evidence of Prior, Contemporaneous, or
Subsequent Oral Agreements by the Parties.  There Are No Unwritten Oral
Agreements between the Parties.
 
(Signature pages follow)

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this First Amendment is executed effective as of the First
Amendment Closing Date.


BORROWERS:
 
ENERJEX RESOURCES, INC.
   
By:
/s/ C. Stephen Cochennet
 
Steve Cochennet
 
Chief Executive Officer
   
ENERJEX KANSAS, INC.
   
By:
/s/ C. Stephen Cochennet
 
Steve Cochennet
 
Chief Executive Officer
     
– and –
   
DD ENERGY, INC.
   
By:
/s/ C. Stephen Cochennet
 
Steve Cochennet
 
Chief Executive Officer



Signature Page to First Amendment

 

--------------------------------------------------------------------------------

 


ADMINISTATIVE AGENT, L/C ISSUER
AND BANKS:
 
TEXAS CAPITAL BANK, N.A.,
as Administrative Agent, L/C Issuer and
a Bank
   
By:
/s/ Jonathan Gregory
 
Jonathan Gregory,
 
Executive Vice President



Signature Page to First Amendment

 

--------------------------------------------------------------------------------

 